DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 10/2/2020.   Claims 1-33 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 10/2/2020 have been accepted and considered by the Examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In this regard, Claim 32 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a phoneme sound detection module ... to determine” and “a sound input for receiving a sound” in Claim 1, “a detection output for providing a signal” in Claim 2, “a speech recognition engine providing a speech recognition context....” in Claim 3, and “a result output” in Claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 32 recites “looking up the next speech occurrence that has not been captured yet and presenting it to the user.”  Initially, “the next speech occurrence” does not have antecedent basis.  Further, how can the device look up a next speech occurrence?  If the user hasn’t spoken yet, how can the device present it to the user?  For the purposes of examination, this will be interpreted as presenting a detected speech occurrence to the user.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 11, 12, 15, 16, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20180124356 (Ferrer Zaera et al., hereinafter “Ferrer”) in view of U.S. Patent No. 9,009,048 (Jang et al., hereinafter “Jang”).
	With regard to Claim 1, Ferrer describes:
	“A phoneme sound based controller apparatus, the apparatus comprising:
(a) a sound input for receiving a sound signal; (Paragraph 27, sound received by microphone)
(b) a phoneme sound detection module connected to the sound input to determine if at least one phoneme is detected in the sound signal; (Paragraph 27, a phoneme generator (6) arranged to detect phonemes from said captured and discriminated sound)
(c) a [[dictionary]] containing at least one word, the word comprising at least one syllable, the syllable comprising the at least one phoneme; (Paragraph 27, a recognizer (7) arranged to compare said detected phonemes with at least one of said contexts (16) and recognize one or several words and/or phrases)
(d) a grammar containing at least one rule, the at least one rule containing the at least one word, the at least one rule further containing at least one control action; (Paragraph 27, an analyzer (8) arranged to analyze said recognized words and/or phrases and determine whether they are accepted as commands) 
wherein the at least one control action is taken if the at least one phoneme is detected in the sound input signal by the phoneme sound detection module.  (Paragraph 64, If the score is higher than the ‘reliable’ threshold, the recognized command is executed.)
Ferrer does not explicitly describe “a dictionary.”  However, column 3, lines 59-63 of Jang describe a device including a phoneme detector and a dictionary.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dictionary as described by Jang into the system of Ferrer to detect speech segments accurately even in the present of burst noise, as described in column 2, lines 27-28 of Jang.
With regard to Claim 2, Ferrer describes “a detection output for providing a signal representing the determination by the phoneme sound detection module.”  (Paragraph 27 describes a communication bus to transmit detected commands.)
With regard to Claim 3, Ferrer describes “a speech recognition engine connected to the sound input, the speech recognition engine providing a speech recognition context including the at least one word if the speech recognition engine recognizes the presence of the at least one word in the sound input.” (Paragraph 27 describes a recognizer (7) arranged to compare said detected phonemes with at least one of said contexts (16) and recognize one or several words and/or phrases.)
	With regard to Claim 4, Ferrer describes “a result output, the result output including the at least one word if the detection output indicates that the at least one phoneme is detected in the input signal and the at least one word is recognized in the sound input.”  (Paragraph 27 describes a communication bus to transmit detected commands. (The detected command is cited as “a result output.”))
With regard to Claim 5, Ferrer describes “a result output, the result output including the at least one word if the detection output indicates that the at least one phoneme is detected in the input signal.” (Paragraph 27 describes a communication bus to transmit detected commands.  (The detected command is cited as “a result output.”))
With regard to claim 11, Ferrer describes  “wherein the phoneme sound detection module is a composite phoneme sound detection module comprising at least two phoneme sound detection modules. (A single sound detection module described in paragraph 27.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B))
With regard to Claim 12, Ferrer describes “the phoneme sound detection module is a monolithic phoneme sound detection module.”  (Paragraph 27 only describes a single module)
With regard to Claim 15, Ferrer describes “the sound input includes at least one sound file.”  (Paragraph 43 describes that the sound is stored in memory (as a sound file))
With regard to Claim 16, Ferrer describes “the sound input includes at least one microphone.”  (Paragraph 27)
With regard to Claim 32, Ferrer describes “the speech recognition engine uses an ASR (Automatic Speech Recognition) system that uses ML (machine learning) to improve its accuracy, (paragraph 27, acoustic model) by adapting the ASR by including means for: (The structure for performing the following processes is the CPU 10 (paragraph 51) and outdoor panel (paragraph 31))
(1) providing a welcome message to the user, to explain that their recordings will be used to improve the ASR's acoustic model; (paragraph 72, welcome message)
(2) providing a confirmation button or check box or the like to enable the user to give their consent; (Paragraph 31, confirmation means is the outdoor panel)
(3) looking up the next speech occurrence that has not been captured yet and presenting it to the user; (Paragraph 64, unreliable commands are presented to the user for confirmation.)
(4) recording as the occurrence is being spoken by the user; (Paragraph 27, sound received by microphone)
(5) automatically sending the audio data to a predetermined directory; (Paragraph 43 describes that the sound is stored in memory (as a sound file))
(6) enabling a person to review the audio data manually before including it in the ASR's ML mechanism; (Paragraph 64, unreliable commands are presented to the user for confirmation.) and
(7) marking the recording for this occurrence for this user as processed. (Paragraph 27 describes a communication bus to transmit detected commands.)
With regard to Claim 33, Ferrer describes:
“A phoneme sound based controller method, the method comprising the steps of:
(a) providing a sound input for receiving a sound signal; (Paragraph 27, sound received by microphone)
(b) providing a phoneme sound detection module connected to the sound input to determine if at least one phoneme is detected in the sound signal; (Paragraph 27, a phoneme generator (6) arranged to detect phonemes from said captured and discriminated sound)
(c) providing [[a dictionary]] containing at least one word, the word comprising at least one syllable, the syllable comprising the at least one phoneme; (Paragraph 27, a recognizer (7) arranged to compare said detected phonemes with at least one of said contexts (16) and recognize one or several words and/or phrases)
(d) providing a grammar containing at least one rule, the at least one rule containing the at least one word, the at least one rule further containing at least one control action; (Paragraph 27, an analyzer (8) arranged to analyze said recognized words and/or phrases and determine whether they are accepted as commands) 
wherein the at least one control action is taken if the at least one phoneme is detected in the sound input signal by the phoneme sound detection module.  
(Paragraph 64, If the score is higher than the ‘reliable’ threshold, the recognized command is executed.)
Ferrer does not explicitly describe “a dictionary.”  However, column 3, lines 59-63 of Jang describe a device including a phoneme detector and a dictionary.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dictionary as described by Jang into the system of Ferrer to detect speech segments accurately even in the present of burst noise, as described in column 2, lines 27-28 of Jang.

10.	Claims 6-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Jang and further in view of U.S. Patent App. Pub. No. 20130218568 (Tamura et al., hereinafter “Tamura”).
With regard to Claim 6, Ferrer in view of Jang does not explicitly describe “the phoneme sound detection module includes at least one phoneme sound attribute detection module to detect the presence of a predetermined phoneme sound attribute of the at least one phoneme in the sound signal.”  
However, paragraph 58 of Tamura describes detecting phoneme attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme attributes as described by Tamura into the system of Ferrer in view of Jang to more accurately characterize an input voice, as described in paragraph 70 of Tamura.
With regard to Claim 7, Ferrer in view of Jang does not explicitly describe “the at least one phoneme sound attribute includes a frequency signature corresponding to the at least one phoneme.”
	However, Figure 8 of Tamura shows frequency signature phoneme attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme attributes as described by Tamura into the system of Ferrer in view of Jang to more accurately characterize an input voice, as described in paragraph 70 of Tamura.
With regard to Claim 8, Ferrer in view of Jang does not explicitly describe “the frequency signature includes an impulse frequency phoneme sound attribute.”
	However, Figure 8 of Tamura shows frequency signature phoneme attributes that may include impulse attributes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme attributes as described by Tamura into the system of Ferrer in view of Jang to more accurately characterize an input voice, as described in paragraph 70 of Tamura.
With regard to Claim 9, Ferrer in view of Jang does not explicitly describe “the frequency signature includes a wideband frequency phoneme sound attribute.”
	However, Figure 8 of Tamura shows frequency signature phoneme attributes that may include wideband attributes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme attributes as described by Tamura into the system of Ferrer in view of Jang to more accurately characterize an input voice, as described in paragraph 70 of Tamura.
With regard to Claim 10, Ferrer in view of Jang does not explicitly describe “the frequency signature includes a narrowband frequency phoneme sound attribute.”
	However, Figure 8 of Tamura shows frequency signature phoneme attributes that may include narrowband attributes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme attributes as described by Tamura into the system of Ferrer in view of Jang to more accurately characterize an input voice, as described in paragraph 70 of Tamura.
With regard to Claim 13, Ferrer in view of Jang does not explicitly describe “the at least one phoneme sound attribute includes at least one sound amplitude corresponding to the at least one phoneme.”
	However, Figure 8 of Tamura shows frequency signature phoneme attributes that include amplitude.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme attributes as described by Tamura into the system of Ferrer in view of Jang to more accurately characterize an input voice, as described in paragraph 70 of Tamura.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Jang and Tamura and further in view of U.S. Patent No. 10,679,621 (Sundaram et al., hereinafter “Sundaram”).
With regard to Claim 14, Ferrer in view of Jang and Tamura does not explicitly describe “the at least one phoneme sound attribute includes at least one sound phase corresponding to the at least one phoneme.”
However, column 2, lines 29-39 of Sundaram describe that phase may be a detected attribute of a phoneme.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phoneme phase attribute as described by Sundaram into the system of Ferrer in view of Jang and Tamura to allow a model to associate phonemes with the phase attribute, as described at column 2, lines 32-35 of Sundaram.

12.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Jang and Tamura and further in view of U.S. Patent App. Pub. No. 20170352183 (Katz et al., hereinafter “Katz”).
With regard to Claim 17, Ferrer in view of Jang and Tamura does not explicitly describe “at least one calibration profile including at least one phoneme attribute threshold value relative to which the at least one phoneme sound attribute detection module detects the presence of the predetermined phoneme sound attribute of the at least one phoneme in the sound signal.”
However, paragraph 44 of Katz describes using a threshold in a calibration process.  (Katz is not being relied on for “sound” attributes, Tamura describes “sound” attributes as discussed above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration threshold as described by Katz into the system of Ferrer in view of Jang and Tamura to allow calibration of the device to a user, as described in paragraph 43 of Katz.
	With regard to Claim 18, Ferrer in view of Jang and Tamura does not explicitly describe “the at least one phoneme sound attribute detection module determines that the predetermined phoneme sound attribute is greater than the at least one phoneme attribute threshold value.”
However, paragraph 44 of Katz describes that in some embodiments, the calibration module 240 uploads the selection parameters and the actual calibration attributes to the online server regardless of whether or not the retrieved calibration attributes and the actual calibration attributes is greater than a threshold value.  Thus, some embodiments must act differently when the attributes exceed the threshold.  (Katz is not being relied on for “sound” attributes, Tamura describes “sound” attributes as discussed above.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration threshold as described by Katz into the system of Ferrer in view of Jang and Tamura to allow calibration of the device to a user, as described in paragraph 43 of Katz.
With regard to Claim 19, Ferrer in view of Jang and Tamura does not explicitly describe “the at least one phoneme sound attribute detection module determines that the predetermined phoneme sound attribute is less than the at least one phoneme attribute threshold value.”
However, paragraph 44 of Katz describes that in some embodiments, the calibration module 240 uploads the selection parameters and the actual calibration attributes to the online server regardless of whether or not the retrieved calibration attributes and the actual calibration attributes is greater than a threshold value, i.e. less than the threshold.  (Katz is not being relied on for “sound” attributes, Tamura describes “sound” attributes as discussed above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration threshold as described by Katz into the system of Ferrer in view of Jang and Tamura to allow calibration of the device to a user, as described in paragraph 43 of Katz.
With regard to Claim 20, Ferrer in view of Jang and Tamura does not explicitly describe “the at least one phoneme sound attribute detection module determines that the predetermined phoneme sound attribute is within a predetermined range relative to the at least one phoneme attribute threshold value.”
However, paragraph 44 of Katz describes “If a difference between the retrieved calibration attributes and the actual calibration attributes is less than a threshold value.” That is, it is determining if the actual value is within retrieved value of threshold (a predetermined range)). (Katz is not being relied on for “sound” attributes, Tamura describes “sound” attributes as discussed above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration threshold as described by Katz into the system of Ferrer in view of Jang and Tamura to allow calibration of the device to a user, as described in paragraph 43 of Katz.

13.	Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Jang and further in view of “Syllable Structure and the Distribution of Phonemes in English Syllables” (Kessler et al. hereinafter “Kessler”).
With regard to Claim 21, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a consonant sound phoneme.”
However, Table 2 of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.
With regard to Claim 22, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a vowel sound phoneme.”
However, Table 1 of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler. 
With regard to Claim 23, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a consonant digraph sound phoneme.”
However, Table 2 (sh) of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.
With regard to Claim 24, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a short vowel sound phoneme.”
However, Table 1 of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.
With regard to Claim 25, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a long vowel sound phoneme.”
However, Table 1 of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.
With regard to Claim 26, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes an other vowel sound phoneme.”
However, Table 1 of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.
With regard to Claim 27, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a dipthong vowel sound phoneme.”
However, Table 1 (ought) of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.
With regard to Claim 28, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes a vowel sound influenced by r phoneme.”
However, Table 1 (erg) of Kessler describes this subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the phonemes as described by Kessler into the system of Ferrer in view of Jang to include a complete list of phenomes, as described at page 295, first paragraph, of Kessler.

14.	Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Jang and further in view of US Pat. App. Pub. No. 20220084491 (Torikura et al., hereinafter “Torikura”).
With regard to Claim 29, Ferrer in view of Jang does not explicitly describe “the dictionary includes at least one word selected from the following group of words: fast, slow, start or stop.”
However, paragraph 44 of Torikura describes a device that includes a set of commands for a metronome that includes “start” and “stop.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the commands as described by Torikura into the system of Ferrer in view of Jang to better control sound parameters, as described in paragraph 45 of Torikura.
With regard to Claim 30, Ferrer in view of Jang does not explicitly describe “the at least one phoneme includes the /s/ phoneme.”
However, paragraph 44 of Torikura describes a device that includes a set of commands for a metronome that includes “start” and “stop.”  (both include the /s/ phoneme)
With regard to Claim 31, Ferrer in view of Jang does not explicitly describe “the at least one control action includes an action to affect the speed of a metronome.”
However, paragraph 44 of Torikura describes a device that includes a set of commands for a metronome that includes “start” and “stop.”

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20110035219 (Kadirkamanathan et al.) describes a universal phoneme decoder.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656